Exhibit 10.5

 

FOURTH AMENDED EMPLOYMENT AGREEMENT

BETWEEN

UNITED BANKSHARES, INC.

AND

RICHARD M. ADAMS

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

I.

 

EMPLOYMENT

     3   

II.    

 

DUTIES AND RESPONSIBILITIES

     3     

A.    

 

As Chairman and Chief Executive Officer of United

     3     

B.

 

As Chairman and Chief Executive Officer of Bank

     3     

C.

 

Full Time Employment — Best Efforts

     3   

III.

 

TERM; EXTENSIONS

     3   

IV.

 

TERMINATION OF EMPLOYMENT BY EMPLOYER OR ADAMS

     4     

A.

 

Mutual Agreement

     5     

B.

 

Death

     5     

C.

 

Disability

     5     

D.

 

For Cause

     5     

E.

 

Change in Control

     5     

F.

 

Breach by United

     6     

G.

 

Insolvency, etc.

     6   

V.

 

COMPENSATION AND REIMBURSEMENTS

     6     

A.

 

Base Salary

     6     

B.

 

Incentive Pay

     6     

C.

 

Fringe Benefits

     6     

D.

 

Club and Organization Membership and Dues

     6     

E.

 

Business Expenses

     7     

F.

 

Termination Payments

     7     

G.

 

Six-Month Delay

     8   

VI.

 

MISCELLANEOUS PROVISIONS

     8     

A.

 

Notices

     8     

B.

 

Prior Agreements

     9     

C.

 

Amendments

     9     

D.

 

Governing Law

     9     

E.

 

Headings

     9     

F.

 

Severability of Provisions

     9     

G.

 

Indemnification

     9     

H.

 

Authority to Execute Documents

     10     

I.

 

Waiver of Breach

     10     

J.

 

Binding Effect and Assignability

     10     

K.

 

Withholding

     10     

L.

 

Counterparts

     10   

 

i



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT

BETWEEN

UNITED BANKSHARES, INC.

AND

RICHARD M. ADAMS

THIS FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Restated Agreement”),
made and entered into the 21st day of November, 2011, effective February 28,
2011 (the “Effective Date”), by and among Richard M. Adams (“Adams”) and United
Bankshares, Inc., a West Virginia corporation and bank holding company
(“United”).

WITNESSETH:

WHEREAS, Adams is Chairman, Chief Executive Officer, and a Director of United
and Chairman, Chief Executive Officer and a Director of United Bank, Inc., a
West Virginia state bank (“Bank”), and

WHEREAS, United and Adams entered into an Employment Agreement dated April 11,
1986 (the “Employment Agreement”), effective for a five (5) year term from
April 1, 1986, with the provision that the Employment Agreement could be
annually extended by one (1) year to maintain a rolling five (5) year contract,
and

WHEREAS, United and Adams entered into an Amended Employment Agreement dated
February 16, 1989 and an Amended Employment Agreement dated April 1, 1993 and
Second Amended Employment Agreement dated November 1, 2001 (the “Amended
Employment Agreements”), to provide for the continued employment of Adams, and

WHEREAS, United has extended either the Employment or Amended Employment
Agreements for additional one (1) year periods in each year subsequent to 1986,
and

WHEREAS, by Agreement dated November 26, 2008, the parties entered into a Third
Amended Employment Agreement with a term extending to March 13, 2013, and for
the purpose of complying with the requirements of Internal Revenue Code (“Code”)
Section 409A and United and Adams intended said Third Amended Employment
Agreement to comply with Transition Relief promulgated by the Internal Revenue
Service pursuant to Code Section 409A, and accordingly, notwithstanding any
other provisions of such Third Amended Employment Agreement, such amendment
applied only to amounts that would not otherwise be payable in 2006, 2007 or
2008 and did not cause (i) an amount to be paid in 2006 that would not otherwise
be payable in such year, (ii) an amount to be paid in 2007 that would not
otherwise be payable in such year, or (iii) an amount to be paid in 2008 that
would not otherwise be payable in such year, and to the extent necessary to
qualify under Transition Relief issued under said Code Section 409A, to not be
treated as a change in the form and timing of a payment under Section 409A(a)(4)
or an acceleration of a payment under Section 409A(a)(3), and Adams, by
executing said Third Amended Employment Agreement, was deemed to have elected,
on or before December 31, 2008, the timing and form of distribution provisions
of said Third Amended and

 

1



--------------------------------------------------------------------------------

Restated Agreement, and to have otherwise further revised this Agreement, all
prior to December 31, 2008; and

WHEREAS, United has extended the Third Amended Employment Agreement by
additional one (1) year periods in 2009 and 2010, but rescinded the one year
extension adopted in 2010 so that the term now extends to March 13, 2014, and
one year extensions hereafter under Article III of said Third Amended Employment
Agreement, as amended herein will be annual extensions, which, if adopted will
maintain a rolling three (3) year contract; and

WHEREAS, pursuant to Article VII, Section C of the Third Amended Employment
Agreement, the Agreement may be amended by a written instrument executed by
United and Adams; and

WHEREAS, by this Agreement United and Adams desire to amend and restate the
Third Amended Employment Agreement, as this Fourth Amended and Restated
Agreement, and to reflect that such Agreement, as so amended and restated, shall
extend through March 31, 2014, such amended and restated agreement to supersede
the Employment Agreement, the Amended Employment Agreement, and the Second
Amended Employment Agreement, and the Third Amended Employment Agreement; and

WHEREAS, the Board of Directors of United desire to confirm that it is in the
best interests of United and the Bank to enter into this Agreement with Adams to
ensure continuity of leadership and to ensure that United and Bank will have the
benefit of his services as an employee of United and Bank and any of their
affiliated companies for a reasonable period of time in the future; and

WHEREAS, Adams is willing to provide the herein described services to United,
Bank and their affiliates, and

WHEREAS, at the request of Adams, the Compensation Committee of United and its
Board of Directors agreed to so amend this Agreement to align it more closely
with the pay practices suggested by Institutional Shareholders, Inc. (ISS), and
in that regard agreed to certain changes all as set forth in this Agreement,
including but not limited to: (1) the reduction of the rolling term of
employment from five years to three years, (2) the amendment of certain
termination payments from a payment in a lump sum amount equal to his base
salary for a sixty (60) month period to a lump sum amount equal to the sum of
his prior year’s base salary and target bonus times three; (3) the elimination
of the modified single trigger provision providing for a change in control
payment without involuntary job loss or reduction in duties and the insertion of
a double trigger provision requiring both a change in control and involuntary
job loss or reduction in duties; and (4) the deletion of provisions entitling
Adams to a “280G gross- up payment” relating to reimbursement of certain excise
taxes imposed by Code Section 4999; and

NOW, THEREFORE, for and in consideration of the premises, their mutual promises,
and the other good and valuable consideration herein specified, the receipt of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:

 

2



--------------------------------------------------------------------------------

I. EMPLOYMENT

United employs Adams and Adams accepts employment as the Chairman and Chief
Executive Officer of United. All employment shall be in accordance with and
subject to the terms and conditions of this Agreement and is sometimes herein
referred to as the “Employment.”

 

II. DUTIES AND RESPONSIBILITIES

A.      As Chairman and Chief Executive Officer of United. Adams, as Chairman
and Chief Executive Officer of United, shall be the sole Chief Executive Officer
of United. He shall report to and shall be responsible only to the Board of
Directors of United, and he shall have direction and control of the duties and
responsibilities of all other United officers and employees, regardless of the
title or position of any such other officer or employee, except that the United
Auditor shall report to and shall be responsible only to the Board of Directors.
As Chairman and Chief Executive Officer, Adams will perform all the duties and
shall have all the responsibilities normally imposed upon and held by the Chief
Executive Officer of a bank holding company, and he shall have the duty and
responsibility of carrying out and executing the business policies of United as
established from time to time by the Board of Directors, and he shall have such
other specific duties and responsibilities relating to United and its affiliates
as may be assigned to him from time to time by the Board of Directors.

B.      As Chairman and Chief Executive Officer of Bank. Adams shall serve as
the Chairman and Chief Executive Officer of Bank and shall report to and shall
be responsible only to the Board of Directors of Bank.

C.      Full Time Employment — Best Efforts. Adams shall devote full time and
his best efforts at all times to the performance of his duties for United, the
Bank, and other subsidiaries and affiliates of United and Bank. He shall not be
employed by, nor shall he devote any of his time and efforts to the furtherance
of interests of any other person, firm or corporation except United, the Bank
and other United subsidiaries and affiliates and such other entities as may be
approved by the Board of Directors of United. It is contemplated that Adams
shall serve in banking, business, civic and social activities that will consume
some part of his time and efforts, and such activities are encouraged and
expected by United as part of Adams’ position with United and the Bank and as
part of the banking, business, civic and social communities of the State of West
Virginia, and nationally, and the provisions of this Agreement are not intended
to restrict such activities by Adams so long as such activities do not interfere
with his duties and responsibilities as defined in this Agreement.

 

III.   TERM; EXTENSIONS

The term of employment of Adams by United shall be until March 31, 2014 and this
Agreement shall remain in force and effect during such period unless sooner
terminated or extended as provided herein. The Compensation Committee of United
shall review this Agreement at least annually, and may, with the approval of
Adams, extend the term of this Agreement annually for additional one (1) year
periods. The term of this Agreement shall extend until all obligations under
this Agreement have been fully performed by United.

 

3



--------------------------------------------------------------------------------

IV.

TERMINATION OF EMPLOYMENT BY EMPLOYER OR ADAMS

“Termination of Employment” or “termination” under this Agreement shall mean
“Separation from Service” as defined in Code Section 409A and the regulations
and guidance thereunder, which shall mean and include, to the extent consistent
with Code Section 409A and the regulations and guidance thereunder, the
severance of Adams’ employment with United, Bank and any affiliate for any
reason. Adams separates from service with United, Bank and any affiliate if he
dies, retires, separates from service because of Adams’ Disability, or otherwise
has a termination of employment with United, Bank and any affiliate. However,
the employment relationship is treated as continuing intact while Adams is on
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months, or if longer, so long as Adams’ right to
reemployment with United, Bank or any affiliate, as the case may be, is provided
either by statute or by contract. If the period of leave exceeds six months and
Adams’ right to reemployment is not provided either by statute or by contract,
the employment relationship is deemed to terminate on the first date immediately
following such six-month period. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes Adams to be
unable to perform the duties of his position of employment or any substantially
similar position of employment, a 29-month period of absence shall be
substituted for such six-month period. In addition, notwithstanding any of the
foregoing, the term “Separation from Service” shall be interpreted under this
Agreement in a manner consistent with the requirements of Code Section 409A and
applicable regulations thereunder, including but not limited to (i) an
examination of the relevant facts and circumstances, as set forth in Code
Section 409A and the regulations and guidance thereunder, in the case of any
performance of services or availability to perform services after a purported
termination of services or availability to perform services after a purported
Separation from Service and (ii) in any instance in which Adams is participating
or has at any time participated in any other plan which is, under the
aggregation rules of Code Section 409A and the regulations and guidance issued
thereunder, aggregated with this Agreement and with respect to which amounts
deferred hereunder and under such other plan or plans are treated as deferred
under a single plan, (hereinafter sometimes referred to as an “Aggregated Plan”
or together as the “Aggregated Plans,”) then in such instance Adams shall only
be considered to meet the requirements of a Separation from Service hereunder if
Adams meets (a) the requirements of a Separation from Service under all such
Aggregated Plans and (b) the requirements of a Separation from Service under
this Agreement which would otherwise apply, (iii) in any instance in which Adams
is an employee and an independent contractor of United or any Affiliate or both
Adams must have a Separation from Service in all such capacities to meet the
requirements of a Separation from Service hereunder, although, notwithstanding
the foregoing, if Adams provides services both as an employee and a member of
the Board of Directors of United or any Affiliate or both or any combination
thereof, the services provided as a director are not taken into account in
determining whether Adams has had a Separation from Service as an employee under
this Agreement, provided that no plan in which Adams participates or has
participated in his capacity as a director is an Aggregated Plan and (iv) a
determination of whether a Separation from Service has occurred shall be made in
accordance with Treasury Regulations Section 1.409A-1(h)(4) or any similar or
successor law, regulation of guidance of like import, in the event of an asset
purchase transaction as described therein.

 

4



--------------------------------------------------------------------------------

Employment of Adams may be terminated by any one of the following prior to the
expiration of its normal term, provided that unless otherwise agreed to by the
parties, all employment by both United and Bank shall be terminated
simultaneously and termination of employment by either United or Bank shall
automatically terminate employment with the other in which case Adams shall be
entitled to the benefits due and payable upon termination set forth elsewhere
herein:

A.     Mutual Agreement. By mutual agreement of the parties upon such terms and
conditions as they may agree.

B.     Death. By United upon the death of Adams and United shall be considered
to have terminated Adams’ employment on his date of death if he has not had a
Separation from Service prior to death.

C.     Disability. By United upon the legal Disability of Adams, (and United
shall be considered to have terminated Adams’ employment on his Disability if he
has not had a Separation from Service prior to Disability) and Adams shall be
considered “Disabled” or to have a legal “Disability” if Adams (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or has
lasted or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than
3 months under an accident and health plan covering employees of United, Bank or
an affiliate. In addition, notwithstanding any of the foregoing, the terms
“Disability” and “Disabled” shall be interpreted under this Agreement in a
manner consistent with the requirements of Code Section 409A.

D.     For Cause. By United for cause upon giving Adams thirty (30) days advance
notice of such termination, specifying the cause of termination.

E.     Change in Control. By Adams, within six (6) months after the effective
date of a Change in Control, but only in the event of any of the following,
without Adams’ prior written consent: (a) a material decrease in the total
amount of Adams’ Base Salary below its level in effect on the date of
consummation of the Change of Control, (b) a material change in Adams’ position
to become one of lesser responsibility, importance or scope from the position
held immediately prior to such change, or (c) a material geographical relocation
of Adams, which shall be deemed to mean relocation to an office more than twenty
(20) miles from Adams’ location at the time of the Change of Control. For the
purpose of this Agreement, a “Change in Control” shall mean, with respect to
(i) United, Bank or such affiliate for whom Adams is performing services at the
time of the Change in Control Event; (ii) United, Bank or such affiliate that is
liable for the payment to Adams hereunder, or under that certain Amended and
Restated Supplemental Retirement Agreement between United and Adams effective
January 1, 2005 (hereinafter the “Supplemental Agreement,”) as the case may be,
(or all corporations liable for the payment if more than one corporation is
liable) but only if either the payment under this Agreement or said Supplemental
Agreement, as the case may be, is attributable to the performance of service by
Adams for United or for such Bank or Affiliate, as the case may be,

 

5



--------------------------------------------------------------------------------

that is liable for the payment to Adams hereunder or under said Supplemental
Agreement, as the case may be, or there is a bona fide business purpose for
United or for such Bank or Affiliate, as the case may be, that is liable for the
payment to Adams hereunder, or under said Supplemental Agreement, as the case
may be, to be liable for such payment and, in either case, no significant
purpose of making United or for such Bank or Affiliate, as the case may be, that
is liable for the payment to Adams hereunder, or under said Supplemental
Agreement, as the case may be, liable for such payment is the avoidance of
Federal Income tax; or (iii) a corporation that is a majority shareholder of a
corporation identified in paragraph (i) or (ii) of this section, or any
corporation in a chain of corporations in which each corporation is a majority
shareholder of another corporation in the chain, ending in a corporation
identified in paragraph (i) or (ii) of this section, a Change in Ownership or
Effective Control of the corporation, as defined in Section 409A of the Code,
and the regulations or guidance issued by the Internal Revenue Service
thereunder, meeting the requirements of such Change in Ownership of the
corporation or Change in Effective Control of the corporation as a “Change in
Control Event” thereunder.

F.     Breach by United. By Adams in the event of a material breach by United of
any of the terms or conditions of this Agreement.

G.     Insolvency, etc. By Adams, at his sole option, in the event of the
business failure, insolvency, bankruptcy, or assignment for the benefit of
creditors of or by United or Bank.

 

V.

COMPENSATION AND REIMBURSEMENTS

A.     Base Salary. United shall pay Adams for his service to both United and
Bank, a base salary at an annual rate not less than $715,000.00, payable in
equal semi-monthly installments. Adams’ base salary for calendar year 2011 has
been set at $715,000.00. Adams’ performance shall be evaluated by the
Compensation Committee of United at least once each twelve month period, and
such evaluation shall be the basis of determining whether the compensation
payable to Adams shall be increased in the judgment of such committee directors.
No decreases in the base salary shall be permitted during the term. In addition,
for service as a member of the Boards of Directors of United or any of United’s
subsidiaries or affiliates, or their respective committees, Adams shall receive
such sums as may be paid to members and officers of such boards for their
services.

B.     Incentive Pay. In addition to the base salary herein provided for, Adams
shall be entitled to receive incentive compensation from United or Bank in
accordance with plans adopted by their Boards of Directors, and such incentive
compensation if not deferred by Adams pursuant to any deferral election which
may be available to Adams under any plan adopted by United or Bank (if any),
shall be paid with respect to services rendered by Adams in any year no later
than the fifteenth day of the third month of the following year.

C.     Fringe Benefits. United shall afford to Adams and his family the benefit
of all fringe benefits afforded to other United or bank officers, such as
pension, life insurance, health and accident insurance benefits.

D.     Club and Organization Membership and Dues. United shall maintain the cost
of stock or membership certificate and the cost of the initiation fee for
memberships for a family

 

6



--------------------------------------------------------------------------------

(general membership) in one or more country clubs in the trade areas of the
Bank, which Adams shall select, plus dues, assessments and other costs of
maintaining such memberships. United shall also pay Adams’ membership fees and
dues in banking, business, civic, and social organizations in which Adams is a
participating member. The benefits under this Section V D shall cease upon
Separation from Service of Adams and no such benefits or expenses which are
incurred after or attributable to any time period after Separation from Service
of Adams shall be paid or reimbursed hereunder. The reimbursement of an eligible
expense shall be made by United no later than the last day of Adams’ taxable
year during which the expense was incurred, or if later, the fifteenth day of
the third month after such expense was incurred, and Adams is required to
request reimbursement and substantiate any such expense no later than ten days
prior to the last date on which United is required to provide reimbursement for
such expense hereunder. In addition, the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during Adams’ taxable year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year and the right to reimbursement or in-kind
benefits hereunder is not subject to liquidation or exchange for any other
benefit.

E.     Business Expenses. United shall reimburse Adams for all reasonable
expenses incurred by Adams in carrying out his duties and responsibilities,
including furnishing an automobile for use by Adams, with the costs of purchase,
maintenance and operation to be borne by United, all provided such expense is
incurred by Adams prior to Separation from Service. The reimbursement of an
eligible expense shall be made by United no later than the last day of Adams’
taxable year during which the expense was incurred, or if later, the fifteenth
day of the third month after such expense was incurred, and Adams is required to
request reimbursement and substantiate any such expense no later than ten days
prior to the last date on which United is required to provide reimbursement for
such expense hereunder. The amount of expenses eligible for reimbursement, or
in-kind benefits provided, during Adams’ taxable year shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year. The right to reimbursement or in-kind benefits under this
Agreement is not subject to liquidation or exchange for another benefit. In
addition, the right to reimbursement or in-kind benefits under this Agreement is
all subject to the provisions of Section V G so that in the event that any
reimbursement would be payable hereunder on or before the date which is six
months after a Separation of Service of Adams other than by death, such payment
shall instead be made on the date which is six months after the date of such
Separation of Service of Adams other than by death.

F.     Termination Payments. In the event of termination of Adams’ employment
prior to expiration of the term of this Agreement, Adams or his family shall be
compensated as follows:

(1)     If terminated under Article IV, Sections A, B, C, D (excepting under
Section D terminations based solely upon (i) excessive absenteeism without
approval of United or the Bank, not caused by disability, (ii) gross or willful
neglect of duty resulting in some substantial loss to United or the Bank after
Adams has been given written direction and reasonable time to perform such
duties, (iii) any acts or omissions on the part of Adams which when proven
constitute fraud or commission of any criminal act involving the person or
property of others or the public generally, (iv) or any combination of (i),
(ii) or (iii) above), E or F of this Agreement, then United shall pay Adams (or
his family or estate) a lump sum amount equal to

 

7



--------------------------------------------------------------------------------

the sum of his prior year’s Base Salary and target bonus times three, payable on
the date of termination or Separation from Service provided, however, that if
such termination or Separation from Service is other than by death, than such
payment, in accordance with Article V Section G, shall be made on the date which
is six months after Adams’ termination or Separation from Service, provided that
payment hereunder shall be treated as having been made on a date specified in
this Agreement if it is made after the designated date but on a date within the
same calendar year as the designated date, or, if later, if made no later than
the fifteenth day of the third month after such designated date to the extent
permitted under Code Section 409A and the regulations and guidance thereunder
and provided that, in any event, Adams is not permitted, directly or indirectly,
to designate the taxable year of any payment.

(2)     If terminated under Article IV, Section D, based solely upon
(i) excessive absenteeism without approval of United or the Bank, not caused by
disability, (ii) or gross or willful neglect of duty resulting in some
substantial loss to United or the Bank after Adams has been given written
direction and reasonable time to perform such duties, (iii) any acts or
omissions on the part of Adams which when proven constitute fraud or commission
of any criminal act involving the person or property of others or the public
generally, (iv) or any combination of (i), (ii), or (iii) above, United shall
pay Adams’ base salary only for such period of his active full-time employment
to the date of the termination.

(3)     The payments provided for in the event of Adams’ termination are in the
nature of additional compensation and liquidated damages and upon termination,
Adams shall have no obligation to mitigate damages incurred by him in connection
with such termination and he shall be absolutely entitled to receive said
payments, and upon termination, United shall not be liable to Adams for any
further payments to Adams for other damages or compensation, except liabilities
to Adams incurred prior to termination under the other provisions of this
Agreement.

G.     Six-Month Delay. Notwithstanding the provisions of Section V F or any
other provision of this Agreement, if any payment is to be made upon or based
upon Adams’ Separation from Service other than by death, under Section V F or
any other provision of this Agreement, and such payment is to be made within six
months after Adams’ date of Separation from Service, other than by death, then
such payment shall instead be made on the date which is six months after such
Separation from Service of Adams (other than by death,) provided further,
however, that in the case of any such payment which is to be made in
installments, with the first such installment to be paid on or within six months
after the date of Separation from Service other than by death, then, upon
Separation from Service other than by death of Adams, notwithstanding any other
provision of this Agreement, the first such installment shall be paid on the
date which is six months after such Separation from Service of Adams (other than
by death,) with the installments to follow such first such payment in monthly
intervals thereafter until fully paid hereunder.

 

VI.

MISCELLANEOUS PROVISIONS

A.     Notices. Whenever notices are given pursuant to this Agreement, or with
relation to any matter arising hereunder, such notices shall be given to such
parties at the address set

 

8



--------------------------------------------------------------------------------

opposite their name below, and shall be given in writing, by registered mail,
return receipt requested:

 

United Bankshares, Inc.

  

United Center

500 Virginia Street, East

Charleston, WV 25301

United Bank, Inc.

  

514 Market Street

Parkersburg, WV 26101

Richard M. Adams

  

514 Market Street

Parkersburg, WV 26101

B.     Prior Agreements. This Agreement represents the entire agreement between
the parties, and all prior representations, promises or statements are merged
with and into this document.

C.     Amendments. Any amendments to this Agreement must be in writing and
signed by all parties hereto except that extensions of the term of this
Agreement under Article III may be evidenced by Compensation Committee minutes,
all provided that (i) no such amendment shall be effective if it would, if
effective, cause this Agreement to violate Code Section 409A and the regulations
and guidance thereunder or cause any amount of compensation or payment hereunder
to be subject to a penalty tax under Code Section 409A and the regulations and
guidance issued thereunder, which amount of compensation or payment would not
have been subject to a penalty tax under Code Section 409A and the regulations
and guidance thereunder in the absence of such amendment and (ii) the provisions
of this paragraph VII C are irrevocable.

D.     Governing Law. The laws of West Virginia shall govern the interpretation
and enforcement of this Agreement.

E.     Headings. The headings used in this Agreement are used solely for the
convenience of the parties and are not to be used in construing or interpreting
the Agreement.

F.     Severability of Provisions. The effect of a determination by a court of
competent jurisdiction that one or more of the contract clauses is or are found
to be unenforceable, illegal, contrary to public policy, or otherwise
unenforceable, then this Agreement shall remain in full force and effect except
for such clauses.

G.     Indemnification. United agrees that they will indemnify and hold harmless
Adams (to the extent permissible under applicable law) from and against all
costs and expenses, including without limitation, all court costs and attorneys’
fees, incurred by him in defending any and all bona fide claims, demands,
proceedings, suits or actions, actually instituted or threatened, by third
parties, against Adams, United or Bank, or any combination thereof, where such
claim is based on actions or failures to act by Adams in his capacity as
Chairman, Chief Executive Officer, and a Director of United and Chairman, Chief
Executive Officer and a Director of Bank, or any combination of such capacities,
or in any other capacity as an employee of either or both

 

9



--------------------------------------------------------------------------------

of United and Bank, but only if such bona fide claim, demand, proceeding, suit
or action, actually instituted or threatened, is one involving this Agreement,
its validity or enforceability or with respect to any payments to be made
pursuant thereto. Provided further, however, that in the event of any such bona
fide claims, suits or actions, where such claim, suit or proceeding is (i) based
on actions or failures to act by Adams in his capacity as Chairman, Chief
Executive Officer, and a Director of United and Chairman, Chief Executive
Officer and a Director of Bank, or any combination of such capacities, or in any
other capacity as an employee of either or both of United and Bank,
(ii) involves this Agreement, its validity or enforceability or with respect to
any payments to be made pursuant thereto and (iii) is a claim, suit or
proceeding between Adams and United or Bank involving this Agreement, Adams
shall be indemnified pursuant to this if he ultimately prevails in such claim,
suit or action.

H.     Authority to Execute Documents. The undersigned representatives of United
certifies and represents that he is authorized to enter into its binding
agreement with Adams.

I.     Waiver of Breach. A waiver of a breach of any provision of the Agreement
by any party shall not be construed as a waiver of subsequent breaches of that
provision. No requirement of this Agreement may be waived except in writing by
the party adversely affected.

J.     Binding Effect and Assignability. This Agreement shall insure to the
benefit of, and shall be binding upon, the parties hereto and their respective
successors, assigns, heirs and legal representatives, including any entity with
which United or Bank may merge or consolidate or to which either of them may
transfer all or substantially all of their assets. Insofar as Adams is
concerned, this Agreement, being personal, cannot be assigned as to performance
or for any other purpose.

K.     Withholding. Adams shall make appropriate arrangements with United and
the Bank, as applicable, for satisfaction of any federal, state or local income
tax withholding requirements and Social Security or other employee tax
requirements applicable to any payment under the Agreement.

L.     Counterparts. This Agreement may be executed in one or more counterparts,
which together shall constitute an original.

WITNESS the following signatures as of the date first above written, to be
effective as of the Effective Date:

 

UNITED BANKSHARES, INC. By   /s/ P. Clinton Winter, Jr.   Its   Compensation
Committee Chairman

 

/s/ Richard M. Adams RICHARD M. ADAMS

 

10